DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/08/2020 was considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1, line 15 recites “a first panel hinge coupled to a second panel” which is a weird way of saying “a first panel hinged to a second panel”.  Appropriate correction is required for clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the covering" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the cover" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the base" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 6-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Laue US3768855 in view of Wickramasekera US20170335561.
Claims 1, 4, 5, and 11. Laue discloses an expandable frame; a covering hinge (at 38) coupled to the expandable frame; a base hinge (at 36) coupled to the expanding frame opposite the covering; wherein the expandable frame is a hollow quadrilateral structure that comprises a plurality of sides (Fig.10 in view of Fig.2); the expandable frame comprises a collapsed state (Fig.1) and a deployed state (Fig.2); in the collapsed state, the expandable frame is collapsed and the cover is positioned proximate to the base (Fig.1); in the deployed state, the expandable frame is expanded and the cover is positioned distal to the base (Fig.2); each side of the expandable frame is collapsible hinge coupled to a second panel (30); folds inward when the expandable frame is in the collapsed state (Fig.4); the covering and the base are each complementary in shape compared to the expandable frame (Col.4:18-19); the covering is a rigid structure that partially encloses the expandable frame (Col.4:18-19 and Fig.2); the base is a hollow and rigid frame (Shown in Fig.16).
Laue further discloses problems generated by soft wall construction, such as high heat loss from the shelter's interior but is silent on the expandable shelter assembly being insulated. Wickramasekera before the filing date of the instant invention discloses a similar expandable structure with the sides, panels, the roof, and/or the floor comprised of an insulated inner core and an outer skin made of composite material such as fiberglass, carbon fiber or any other composite material [0006]. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to modify the covering, base, and panels of Laue with the composite material of Wickramasekera to avert as high heat loss from the shelter's interior as wanted by Laue.

Claims 2 and 12. Laue as modified discloses the first panel comprises a first crease (56) and a second crease (56) positioned opposite the first crease; the first crease and the second crease each diagonally traverse the first panel; the first crease and the second crease each extend from the covering and terminate adjacent to the second panel (at 50 in Fig.7); and the first panel folds along the first crease and the second crease when the expandable frame is in the collapsed state (illustrated by the transformation in Figs. 5 and 4 to 3).

Claims 3 and 13. Laue as modified discloses the second panel comprises a third crease (56) and a fourth crease (56) positioned opposite the third crease; the third crease and the fourth crease each diagonally traverse the second panel; the third crease and the fourth crease each extend from the base and terminate adjacent to the first panel (at 52 in Fig.7); and the second panel folds along the third crease and the fourth crease when the expandable frame is in the collapsed state (shown in Figs. 5 and 4 to 3).

Claims 7 and 15. Laue as modified discloses the first panel and the second panel each comprise an extruded polystyrene panel [0070:10-11].

Claims 8 and 16. Laue as modified discloses the first panel and the second panel each comprise a structural insulated panel [0070].

Claims 9 and 17. Laue as modified discloses the first panel comprises a window (108).

Claims 10 and 18. Laue as modified discloses the first panel and/or the second panel comprise a door section (112, Fig.2).

Claims 1-5, 6-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Laue US3768855 and Wickramasekera US20170335561, as applied to claims 1 and 11, further in view of Scott US20120152963.
Claims 6 and 14. Laue as modified by Wickramasekera discloses polystyrene…any other insulating material …. (e.g., one or more of these may be used inside the panels)… Interior surfaces may be upholstered [0108] but is silent on the first panel and the second panel each comprise: a closed-cell foam panel sandwiched between a fabric; and the fabric is a marine-grade fabric.
	Scott before the filing date of the instant invention discloses an insulated container with panels comprising an inner layer 22c formed of an olefin fabric, an intermediate layer 22b formed of a closed-cell foam, and an outer layer 22a formed of a marine vinyl [0054-0055]. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to further modify the panels of Laue in view of Wickramasekera with the panels of Scott to provide superior insulating to the expandable structure that could be used in different types of climates.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633